PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
AI et al.
Application No. 15/696,864
Filed: 6 Sep 2017
For: ARRANGEMENT STRUCTURE OF A STACKER DEVICE

:
:
:
:	DECISION ON PETITION
:
:



This is a decision on the renewed petition under the 37 CFR 1.137(a), filed March 15, 2022, requesting revival of the above-identified application. 

The petition under 37 CFR 1.137(a) is GRANTED.

This application became abandoned for failure to timely respond to the final Office action, mailed April 9, 2019, which set an extendable three month period for response. No extension of time pursuant to 37 CFR 1.136(a) being obtained, and no timely response being received in the Office, the application became abandoned on July 10, 2019. A Notice of Abandonment was mailed on October 29, 2019.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d).  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE), the RCE fee of $1360 and an amendment as the submission required by 37 CFR 1.114; (2) the petition fee of $2100; and (3) a statement of facts establishing that the delay in filing a proper reply to the April 9, 2019 final Office action and in seeking revival of the application was unintentional. The entire delay appears to be unintentional. All requirements under 37 CFR 1.137(a) being met, the petition is granted.

Telephone inquiries concerning this decision should be directed to the undersigned at (571)272-3230.

This application is being referred to Technology Center AU 3651 for processing the October 7, 2021 RCE and for appropriate action by an examiner in the normal course of business on the concurrently filed amendment/submission under 37 CFR 1.114.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET